United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 17-1467
                      ___________________________

                                  Regions Bank

                            lllllllllllllllllllll Plaintiff

                                          v.

                               ArbertDella Lamb

                    lllllllllllllllllllll Defendant - Appellee

                                          v.

       Nancy Hampton, Administratrix for the Estate of Willie Townsel

                    lllllllllllllllllllll Defendant - Appellant
                                    ____________

                  Appeal from United States District Court
              for the Eastern District of Arkansas - Little Rock
                               ____________

                           Submitted: July 18, 2017
                            Filed: August 10, 2017
                                [Unpublished]
                                ____________

Before WOLLMAN, BEAM, and SHEPHERD, Circuit Judges.
                          ____________

PER CURIAM.
       Willie Townsel died intestate on April 4, 2014, leaving a checking account at
Regions Bank (Regions), with a balance of about $81,000. The account was
allegedly held in both his name and that of his sister, ArbertDella Lamb. Regions'
policy is to treat persons named on a multi-party personal account as owning the
account funds as joint tenants with right of survivorship, and accordingly Regions
placed the account in Lamb's name alone shortly after her brother's death. Nancy
Hampton, Townsel's daughter and the administratrix of his estate, claimed ownership
of the proceeds. Regions brought this Federal Rule of Civil Procedure 22(a)
interpleader action, seeking to have the district court1 resolve Lamb's and Hampton's
competing claims to the account funds, and the two cross-claimed for declaratory
judgment. The district court granted Lamb's motion for summary judgment and
directed the funds be distributed to her. Hampton appeals.

       Hampton makes three arguments on appeal: (1) the district court improperly
relied on pleadings in Regions’ complaint, treating them as evidence; (2) there was
insufficient evidence that Lamb's name was on the account; and (3) the existence of
a remaining fact issue rendered improper summary judgment on Hampton's
constructive-trust theory. As to the first argument, Hampton is correct that the district
court cited to pleadings in Regions' verified complaint as support for its finding that
Lamb's name was on the account. However, "[a] verified complaint is the equivalent
of an affidavit for summary-judgment purposes." Williams v. Adams, 935 F.2d 960,
961 (8th Cir. 1991). Furthermore, the pleadings in question were made by Regions,
the stakeholder who has no claim to the funds in question other than the costs and
fees of litigation. We therefore reject the argument that the district court's reliance
on Regions' complaint constitutes reversible error. As to Hampton's remaining two




      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas.

                                          -2-
arguments, our review of the district court's order reveals no clearly erroneous factual
findings or errors of law. Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




                                          -3-